DETAILED ACTION
 Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office is in response to the amendment filed on 6/7/22.  Applicant amended claims 2-8, 10, 16 and added new claims 26, 27.  Therefore, claims 1-27 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it,in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated bythe inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specifications hall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claim 26 of the amendment filed on 6/7/22, the applicants added the claimed combination including “the first mixer shell and the second mixer shell each comprise an outer mixer housing that defines an internal cavity which surrounds a mixer center axis that is non-concentric with the doser axis”, is considered new matter since the originally filed disclosure does not contain any support for the invention as nowclaimed.
The amendment filed 6/7/22 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in a for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-13, 15-25 are rejected under 35 U.S.C. 102a1 as being anticipated over Willats et al. (WO-2017165590) (see US 2019/ 0101041). 
With regard to claims 1, 16, 17, 21, 22:
Willats discloses a component for a mixer (30) (Fig. 10) of a vehicle exhaust system comprising:
a doser mount (70)( Fig. 4) comprising a curved body having a center boss with a doser opening (76) (see Fig. 4, par. [0040, 0041]) defining a doser axis, wherein the curved body includes at least a first mating surface (not numbered) configured to receive a first mixer shell (see the annotated Fig. 4) defined by a first dimension to provide a first mixer type and a second mating surface (not numbered) configured to receive a second mixer shell (see the annotated Fig. 4) defined by a second dimension different than the first dimension to provide a second mixer type different than the first mixer type (see Figs. 4, 12).

    PNG
    media_image1.png
    587
    378
    media_image1.png
    Greyscale



With regard to claims 2, 23:
Willats discloses the component for a mixer according to claim 1, Willats further discloses wherein the second mixer shell having the second dimension being greater than the first dimension (see the annotated Fig. 4).

With regard to claims 3, 25:
Willats discloses the component for a mixer according to claim 2, Willats discloses wherein the first dimension comprises an inner diameter of the first mixer shell and the second dimension comprises an inner diameter of the second mixer shell (see the annotated Fig. 4).

With regard to claims 4, 24:
Willats discloses the component for a mixer according to claims 3, 1, Willats further discloses wherein the doser mount (70) comprises a single mount to which either the first or second mixer shell is mounted (see Fig. 4).

With regard to claims 5, 19:
Willats discloses the component for a mixer according to claim 2, Willats further discloses wherein the center boss (320) (Fig. 10) includes a substantially flat surface that is spaced from the curved body by a shoulder (322) (see Figs 10, 13), and wherein the flat surface comprises an attachment interface for a doser (36) (Fig. 12) configured to inject a fluid through the doser opening (316) (see Figs. 10, 13).

With regard to claim 6:
Willats discloses the component for a mixer according to claim 5, Willats further discloses wherein each of the first and second mixer shells define a mixer center axis (see Fig 4), and including a second shoulder that separates the center boss from the second mating surface (see Fig. 13) and a third shoulder that separates the second mating surface from the first mating surface such that the second mating surface is radially outward of the first mating surface relative to the mixer center axis (see Fig. 12, 13).

With regard to claims 7, 18:
Willats discloses the component for a mixer according to claim 5, Willats further discloses wherein the first mating surface of the curved body has a first curvature and the second mating surface of the curved body has a second curvature that is greater than the first curvature, and wherein the first and second mating surfaces are staggered such that the second mating surface is radially inward of the first mating surface relative to the doser axis (see Figs. 4, 10, 13).

With regard to claims 8, 20:
Willats discloses the component fora mixer according to claim 1, Willats further discloses including a plurality of flow elements (baffles 340, 342) (Figs 10, 12, par. [0063]) each having an upstream end fixed to the doser mount and a downstream end, and wherein the plurality of flow elements (baffles 340, 342) are attached to each other to form a swirl chamber (see Figs. 10, 12).

With regard to claim 11, Willats discloses a vehicle exhaust system component comprising:
a mixer (30) (Fig. 1) having an upstream end configured to be connected to an upstream exhaust component (16) (Fig. 1) and a downstream end configured to be connected to a downstream component (22) (Fig. 1), the mixer having a mixer shell providing an internal cavity that surrounds a mixer center axis, and wherein the mixer shell has a doser opening;
a doser mount (70) (Fig. 4) mounted to the mixer at the doser opening (76) (Fig. 4, par. [0040, 0041]), wherein the doser mount is configured to support a doser that injects a fluid into the internal cavity of the mixer shell, and 
wherein the doser mount comprises a curved body having a center boss (320) (Fig. 10) with a doser mount opening defining a doser axis, wherein the curved body includes at least a first mating surface configured to receive a first mixer shell defined by a first dimension and a second mating surface configured to receive a second mixer shell defined by a second dimension (see the annotated Fig. 4), and wherein the doser mount comprises a single mount to which either the first or second mixer shell is mounted to provide the mixer shell; and
a swirl chamber having an upstream end fixed to the doser mount and a downstream end that is open to the internal cavity, and wherein the upstream end is defined by a first outer dimension and the downstream end is defined by a second outer dimension that is greater than the first outer dimension (see Fig. 11).

With regard to claim 12:
Willats discloses the vehicle exhaust system component according to claim 11, Willats further discloses wherein the doser mount (70) (Fig. 4) has an outer surface that faces an inner surface of the mixer shell and an inner surface that faces the internal cavity, and wherein the first mating surface of the curved body has a first curvature in the outer surface and the second mating surface of the curved body has a second curvature in the outer surface that is greater than the first curvature (see Fig. 4), and wherein the first and second mating surfaces are staggered such that the second mating surface is radially inward of the first mating surface relative to the doser axis (see the annotated Fig. 4 above).

With regard to claim 13:
Willats discloses the vehicle exhaust system component according to claim 12, Willats further discloses wherein the center boss (320) (Fig. 10) includes a flat surface that is spaced from the curved body by a shoulder (322) (Figs. 10, 12), and wherein the flat surface comprises an attachment interface for the doser (36) (Fig. 13).

With regard to claim 15:
Willats discloses the vehicle exhaust system component according to claim 12, Willats further discloses wherein the swirl chamber is comprised of a plurality of sheet metal stampings each having an upstream end fixed to one or more flanges extending inwardly of the inner surface of the doser and a downstream end that extends into the internal cavity (see par. [0003, 0038]).

                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley et al. (US 2005/0150211).  
With regard to claim 1:
Crawley discloses a component for a mixer of a vehicle exhaust system comprising:
a doser mount (see the annotated Fig. 38) comprising a curved body having a center boss with a doser opening (54) (see Fig. 38, par. [0063]) defining a doser axis, wherein the curved body includes at least a first mating surface configured to receive a first mixer shell (not numbered) defined by a first dimension to provide a first mixer type and a second mating surface configured to receive a second mixer shell (34) defined by a second dimension different than the first dimension to provide a second mixer type different than the first mixer type (see Figure 38).
However, Crawley fails to specifically disclose at least a first mating surface and a second mating surface configured to receive a first and second mixer shells, respectively. 
Since Crawley discloses that a first mixer shell and a second mixer shell are mounted on the dosing mount, separately, (see the annotated Fig. 38 below), it is obvious for one having ordinary skill in the art to realize that Crawley disclose a first mating surface and a second mating surface configured to receive a first and second mixer shells, respectively.

    PNG
    media_image2.png
    645
    503
    media_image2.png
    Greyscale

                  
With regard to claim 2:
The modified Crawley discloses the component fora mixer according to claim 1, Crawley further discloses wherein the second mixer shell having the second dimension being greater than the first dimension (see Fig. 38).

With regard to claim 3:
The modified Crawley discloses the component fora mixer according to claim 2, Crawley further discloses wherein the first dimension comprises an inner diameter of the first mixer shell and the second dimension comprises an inner diameter of the second mixer shell (see the annotated Fig. 38).

With regard to claim 4:
The modified Crawley discloses the component for a mixer according to claim 3, Crawley further discloses wherein the doser mount comprises a single mount to which either the first or second mixer shell is mounted (see the annotated Fig. 38).

With regard to claim 27, the modified Crawley discloses the component for a mixer according to claim 1, Crawley further discloses wherein the mixer comprises an outer housing that provides an internal cavity that surrounds a mixer center axis, and wherein either the first mixer shell or the second mixer shell is mounted to the doser mount to provide the outer housing that defines the internal cavity for the mixer (see the annotated Fig. 38).
Allowable Subject Matter
Claims 9, 10 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered and they are not deemed persuasive.  Applicant argues that Crawley and Willats references disclose a first and second mixer shells are both mounted within the mixer not two different mixer types as claimed in claim 1.  The Office respectfully disagrees. As shown in Figs. 38, 45, Crawley discloses two different mixer types that include a first cylindrical mixer shell and a second conical mixer shell with holes are mounted on a doser mount. As shown in Figs. 4, 12, 13, Willats discloses two different mixer types that includes a first mixer shell and a second mixer shell with openings (346, 348) are mounted on a doser mount.  
     
    PNG
    media_image3.png
    524
    398
    media_image3.png
    Greyscale
                     
    PNG
    media_image4.png
    401
    453
    media_image4.png
    Greyscale
                                                     
	     
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000. 

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747